Citation Nr: 0527855	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  00-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain secondary to mechanical strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was remanded in November 2004 
and now returns for appellate review.  However, the Board 
finds that additional development is necessary before 
consideration of the merits of the veteran's claims.  As 
such, the appeal is remanded and VA will notify the veteran 
if further action is required on his part.

As noted in the Board's November 2004 remand, a February 2001 
letter to the veteran informed him that a VA Form 9, received 
in February 2001, was not a timely substantive appeal with 
respect to the October 1999 rating decision regarding claims 
of entitlement to increased rating for left and right 
malleolar arthralgia and left and right patellofemoral 
syndrome.  See 38 C.F.R. § 20.302(b) (2004).  To the Board's 
knowledge the veteran did not timely appeal the RO's 
determination as to untimeliness.  As such, these issues are 
not currently before the Board for appellate review.  The 
veteran's later communications can, however, be construed as 
claims for increase for his knee and ankle disabilities.  
Additionally, the veteran has again raised a claim of 
entitlement to service connection for a lung disorder 
(previously denied in a November 1997 Board decision) and 
entitlement to service connection for a toenail disorder and 
for migraine headaches.  These issues are again referred to 
the RO for appropriate action.  


REMAND

?	These issues are remanded to obtain VA examinations.

The Board observes that these issues were remanded in 
November 2004 for the purpose of obtaining outstanding 
records as well as scheduling the veteran for contemporary VA 
examinations to ascertain an accurate disability picture 
prior to Board consideration of the ratings to be assigned to 
the veteran's service-connected disabilities.  

It appears that the veteran was scheduled for VA examinations 
on March 24, 2005, and again on April 8, 2005.  Documentation 
contained in the claims file reflects that the veteran failed 
to report for both examinations.  However, it is not clear if 
the veteran was notified at his correct address of the 
appointments.  The March 2005 letter informing the veteran of 
the April 2005 examination was sent to his address of record.  
However, on Authorization and Consent to Release Information 
to VA forms, signed by the veteran and dated March 5, 2005, 
he provided a different address.  The veteran also provided 
his telephone number.

As such, the Board finds that a remand is necessary in order 
to reschedule the veteran for his VA examinations and notify 
him of his appointments at the address he provided on the 
March 2005 Authorization and Consent to Release Information 
to VA forms.  The veteran should again be advised of the 
consequences of failing to report for a scheduled 
examination, pursuant to 38 C.F.R. § 3.655(b) (2004).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
his back disability.  He should be 
notified of such appointment at the 
address he provided on his March 2005 
Authorization and Consent to Release 
Information to VA form.  The veteran 
should be further advised that the 
examination requested in this remand is 
necessary to evaluate his claim, and that 
a failure to report for scheduled 
examinations, without good cause, could 
result in the denial of the claim.  
38 C.F.R. § 3.655(b) (2004).  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  The examiner should 
elicit history concerning the frequency 
and duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should describe all 
symptomatology of the veteran's back 
disability and all manifestations of 
such.  

The rationale for all opinions expressed 
should also be provided.

2.  The veteran should also be afforded a 
VA examination to determine the severity 
of his sinusitis.  He should be notified 
of such appointment at the address he 
provided on his March 2005 Authorization 
and Consent to Release Information to VA 
form.  The veteran should be further 
advised that the examination requested in 
this remand is necessary to evaluate his 
claim, and that a failure to report for 
scheduled examinations, without good 
cause, could result in the denial of the 
claim.  38 C.F.R. § 3.655(b) (2004).  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  All indicated 
studies, including X-rays, should be 
performed.  

The examiner should indicate if the 
veteran has: osteomyelitis, headaches, 
pain and tenderness of the affected 
sinus, purulent discharge, or crusting. 
The examiner should also elicit from the 
veteran if he suffers from incapacitating 
episodes of sinusitis requiring prolonged 
antibiotic treatment.  The examining 
physician should provide complete 
rationale for all conclusions reached.



3.  After completing the above, the 
veteran's claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

